Citation Nr: 0816642	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for residuals of dental 
trauma.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1985, plus an additional period of service in the 
Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The 
claims file was subsequently transferred to the RO in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during 
service; was not identified for many years after service; and 
is not shown to be related to service.

2.  Direct service connection for substance abuse, including 
alcoholism, for the purpose of VA compensation, is precluded 
by law; the competent and objective medical evidence of 
record establishes that alcoholism is not causally linked to 
any service-connected condition on any basis.  

3.  A lung disorder was not manifest during service; was not 
identified for many years after service; and is not shown to 
be related to service.

4.  The veteran does not suffer from current dental trauma 
for VA disability compensation purposes.  

5.  A right knee disorder was not manifest during service; 
was not identified for many years after service; and is not 
shown to be related to service.

6.  The veteran does not have right ear hearing loss 
disability for VA disability compensation purposes.  

7.  Left ear hearing loss was not manifest during service; 
was not identified for many years after service; and is not 
shown to be related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Service connection for alcoholism is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007); 
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

3.  A lung disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Service connection for dental trauma is not established.  
38 U.S.C.A. §§ 1131, 5013(a), 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.381, 4.150 (2007).  

5.  A right knee disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Service connection for left ear hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

7.  Left hear hearing loss was not incurred or aggravated 
during active duty service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 1116, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Moreover, with certain enumerated disorders such as psychoses 
and sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Attempts to locate the veteran's service medical records have 
been unsuccessful.  In both 2003 and 2006, the RO attempted 
to obtain his active duty service medical records but without 
success.  Moreover, he served in the Reserves and those 
records are not associated with the claims file.  However, he 
never alleges that any of his disorders started during his 
Reserves service or that he sought treatment for any of the 
disorders during his period in the Reserves.  

Therefore, the Board finds that all reasonable attempts have 
been made to associate service records with the claims file 
and that any additional attempts would unnecessarily delay 
resolution of the claims.  As such, the claims will be 
decided on the evidence now of record.

Acquired Psychiatric Disorder

The veteran claims he currently suffers from an acquired 
psychological disorder as a result of his period of active 
duty service from 1982 to 1985.  The available service 
records do not show complaints of, treatment for, or 
diagnosis of a psychological disorder.  Moreover, even 
without reference to the missing service medical records, the 
Board finds that other evidence suggests that his current 
psychological disorder did not first manifest during his 
period of active duty service or within one year after the 
date of separation from service.  

Specifically, the veteran has been diagnosed with anxiety and 
depression.  In his September 2001 claim for service 
connection for "anxiety attacks/nerves," he indicated that 
his psychiatric condition had its onset in 1999.  In an April 
2002 VA mental health progress note, he indicated that his 
chronic depression began at the time he divorced his first 
wife and that his chronic anxiety began approximately 2 to 3 
years ago.  This would place the dates of onset of depression 
and anxiety at 1988 and 1999, respectively.  

Furthermore, the veteran did not receive psychological 
treatment until 2001.  These dates of onset are years after 
the veteran's separation from active duty in 1985.  As such, 
the Board finds that they did not first manifest in service 
or within one year after the date of separation from service.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, there is no medical opinion directly 
relating the veteran's current psychological disorders to 
service.  Therefore, there is no medical nexus between active 
duty and his current anxiety and depression.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for an acquired psychiatric 
disorder.

Alcoholism

The veteran also seeks service connection for alcoholism.  
Generally, service-connected disability compensation is 
precluded for disability that is the result of the veteran's 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1110, 1131.  However, service-connected 
disability compensation may be awarded for an alcohol or drug 
abuse disability secondary to a service-connected disability 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability.  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Nonetheless, compensation only results where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is caused by a veteran's primary service-connected 
disability. Id.  In addition, the statute precludes 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse. Id.  

Here, as the veteran is not presently service-connected for 
any disability, there can be no clear medical evidence 
establishing that the alcohol abuse disability was caused by 
a primary service-connected disability.  Furthermore, VA 
treatment records report that he began drinking as early as 
age seven and began abusing alcohol sometime between ages 11 
and 13.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for alcoholism.

Lung Disorder

The veteran alleges that he currently suffers from 
"breathing problems" as a result of jet fuel and asbestos 
exposure while on active duty.  The available service records 
do not show complaints of, treatment for, or diagnosis of a 
respiratory disorder.  However, even without reference to the 
missing service medical records, the Board finds that other 
evidence suggests that his current lung condition did not 
first manifest during his period of active duty service.  

The veteran underwent a VA examination in January 2002 in 
which he was diagnosed with probable bronchial asthma.  
Significantly, the examiner noted that the veteran had only 
experienced shortness of breath in the past few years and 
that there was no history of episodes of shortness of breath 
during active duty.  As such, the Board finds the evidence 
strongly suggests that his bronchial asthma did not first 
manifest in service.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, the January 2002 VA examiner 
specifically opined that the veteran's bronchial asthma  was 
not related to his military exposure of jet fuel and 
asbestosis.  

VA records show continued treatment for respiratory problems 
but no competent medical opinion linking the bronchial asthma 
to active duty.  Therefore, there is no medical nexus between 
active duty and the veteran's current bronchial asthma.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a lung condition.

Dental Trauma

The veteran alleges that while in service on board the U.S.S. 
Constellation in August 1983, a wrenched slipped while he was 
repairing a pipe and he damaged two upper and three lower 
teeth.  While the service dental records are incomplete, for 
reasons set forth below, the veteran cannot establish 
entitlement to compensation for this condition.  

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 3.381 (2007).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150 
(Schedule or ratings - dental and oral conditions), 
Diagnostic Codes 9900- 9916.

The veteran's claimed condition is one of tooth damage, and 
the record does not indicate that he is trying to establish 
entitlement to VA dental treatment.  Specifically, he 
underwent a VA dental examination in February 2002 and had no 
current dental complaints.  There was no functional 
impairment due to loss of motion and masticatory function had 
been restored.  His missing and damaged teeth had all been 
replaced with fixed bridges or a complete denture.  There was 
no limitation of interincisal range of motion and no loss of 
mandible, maxilla, or hard palate.  

The Board finds that the claim must be denied.  Service 
connection requires evidence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, absent competent evidence of a current 
disability, the Board finds that the preponderance of the 
evidence is against service connection for dental trauma.

Right Knee Disorder

The veteran asserts that he had a pre-existing right knee 
disorder which was aggravated by his military service.  He is 
currently diagnosed with degenerative joint disease of the 
right knee.  A review of the available service records 
include an August 1982 induction examination, which noted 
that he had undergone a right knee arthroscopy at age 17.  
However, his musculoskeletal system was also indicated to be 
normal on the same August 1982 examination report.  Thus, the 
Board finds that this evidence is insufficient to rebut the 
presumption of soundness.

Although the record is not clear on when the veteran injured 
his right knee after service, in a January 2002 VA 
examination, he related that he injured his right knee five 
years previously, dating the injury to 1997, more than 10 
years after discharge.  

In this case, the Board emphasizes the multi-year gap between 
discharge from military service (1985) and reported right 
injury in approximately 1997 (a 12-year gap).  The veteran's 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, there is no medical nexus between 
active duty and the veteran's current right knee condition.  
As such, the preponderance of evidence is against the claim 
for a right knee disorder.

Right and Left Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the veteran alleges that he was exposed to 
noise in service.  Specifically, he maintains that he was 
exposed to excessive noise consisting of chipping hammers, 
grinders, and sandblasters while working in a ship yard for 
three years.  His DD Form 214 reflected a service specialty 
of Aviation Boatswain's Mate (fuels).  After separation from 
service, he was employed as a plumber.

The veteran underwent a VA audiology examination in January 
2002.  The report of the examination showed puretone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
10
LEFT
10
5
25
50
40


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  

With respect to the right ear, these results do not reflect 
current hearing loss disability for VA disability 
compensation purposes.  38 C.F.R. § 3.385.  The veteran's 
assertion that he has hearing loss is not competent evidence 
required to establish the existence of current disability.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current disability, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for right ear hearing 
loss.

With respect to the left ear, these results do reflect 
current hearing loss disability for VA disability 
compensation purposes.  38 C.F.R. § 3.385.  However, left ear 
hearing loss was not identified until 2002, many years after 
service.  In addition, the claims folder does not reveal a 
medical opinion providing a nexus between the veteran's left 
ear hearing loss and in-service noise exposure.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for left ear hearing loss. 

With respect to all of the claims, the evidence includes 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued disability since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorders began in service, the post-service 
evidence does not reflect treatment related to the disorders 
on appeal for many years following active service.  
Therefore, the Board finds that the contentions of on-going 
disability since service of less probative value on the issue 
of continuity.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
[disorder] and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection and there is no 
doubt to be resolved.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2001 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA treatment records and 
the available service medical records.  Further, the veteran 
submitted additional medical records and several written 
statements.  Next, specific VA medical opinions pertinent to 
the issues on appeal were obtained in January 2002.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for alcoholism is denied.  

Service connection for a lung disorder is denied.  

Service connection for residuals of dental trauma is denied.  

Service connection for a right knee disorder is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


